Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed by the Applicant on 12/17/20 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa (EP2894396, cited previously, US equivalent US 20150192742 is relied upon in the rejection) in view of Cho (US 20100225993)
Regarding claim 1, Tarsa teaches a light deflecting device (Fig.10, Fig.12A, Fig.3) comprising: a flat, transparent light guide (waveguide body 52, [0031]), and
a transparent cover layer (extraction film 30 in [0032])  which is applied to the light guide in a flat manner at least partially, wherein a microstructure (34,[0032]) is formed between the light guide and the cover layer for outcoupling light incoupled into the light guide and wherein the microstructure comprises a plurality of structural elements which further Tarsa teaches the physical phenomenon needed to be fulfilled for the light to be able to be emitted outside of the waveguide 32, microstructures 34 and the cover 30 and emitted into the air).
Tarsa teaches different shapes for the side surfaces of the circular elevations as disclosed in Figures of Tarsa shown below:
Fig.2 below

    PNG
    media_image1.png
    199
    246
    media_image1.png
    Greyscale

Fig.12A below for Height H2a

    PNG
    media_image2.png
    294
    291
    media_image2.png
    Greyscale

explicitly teach a circular cylindrical elevations.
However to choose a circular cylindrical elevation is only considered to be obvious an modification  of the hemispherical shape of the protrusions disclosed by Taras ([0047]) as a change in shape or configuration, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention, as disclosed in Cho (Abstract, [0013], [0063] and claim1), as both Tarsa and Cho use the light extraction elements in order to  deflect  light towards and out of the exiting surface. 

Regarding claim 2, Tarsa in view of Cho teaches a light deflecting device, wherein the surface (70 in Fig.3 and 30a in Fig.12A in Tarsa) of the cover layer opposite the microstructure is substantially flat.
Regarding claim 3, Tarsa in view of Cho teaches a light deflecting device, wherein the light guide consists at least partially of glass or a plastic ([0029] in Tarsa).
Regarding claim 4, Tarsa in view of Cho teaches a light deflecting device, wherein the cover layer is formed as a film (extraction film 30, in [0032] in Tarsa).

Regarding claim 6, Tarsa in view of Cho teaches a light deflecting device, wherein the cover layer consists at least partially of glass or a plastics material ([0039] in Tarsa).
Regarding claim 7, Tarsa in view of Cho teaches a light deflecting device, wherein the cover layer has a thickness of at most 1000 µm, preferably at most 500 µm, more preferably at most 300 µm and/or a thickness of at least 50 µm, preferably at least 100 µm, more preferably at least 150 µm (base height of 500 µm in [0046], wherein element 32 is called the base which is the cover layer throughout Tarsa).
Regarding claim 8, Tarsa in view of Cho teaches a light deflecting device, wherein the cover layer 32 is positively connected to the light guide 52 (from Fig. 12A Tarsa in view of Cho).
Regarding claim 9, Tarsa in view of Cho teaches a light deflecting device, wherein the structural elements are designed in such a way that light coupled into the light guide is substantially outcoupled via the cylinder lateral surfaces (rounded surfaces [0034]) of the structural elements ([0037] and [0042], further Tarsa teaches the physical phenomenon needed to be fulfilled for the light to be able to be emitted outside of the 
Regarding claim 10, Tarsa in view of Cho teaches a light deflecting device, wherein the structural elements of the microstructure have a substantially constant arrangement density ([0028] in Tarsa).
Regarding claim 12, Tarsa in view of Cho teaches a light deflecting device, wherein the microstructure is produced by means of profile rollers, in particular by means of UV embossing by means of an embossing roller method (the claim is drawn to the method of making the device, and is therefore not germane to the product claim).
Regarding claim 13, Tarsa in view of Cho teaches a lighting device comprising: a light deflecting device, and a light source arranged at an edge of the light guide for incoupling light via the edge of the light guide (Fig.8 in Tarsa).
Regarding claim 15, Tarsa in view of Cho teaches a lighting device, wherein the light source (56 in Fig.8 in Tarsa) is applied at least partially to the edge of the light guide 52. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa in view Cho and further in view of Soloman (US 20120140518,cited previously)

Solomon teaches a light guide wherein an edge of the light guide intended for incoupling (light incident surface from the light source 184/180) has a surface modification (177A and 177B in Fig.1A, [0027]) in order to achieve a uniform light source ([0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use surface modification at the incoupling surface as disclosed in Solomon in the device of Tarsa in view of Cho in order to achieve a uniform light source.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa in view Cho and further in view of Rinko (US 20080225393, cited previously)
Regarding claim 14, Tarsa in view of Cho teaches “Alternately, the shape, size or density of extraction elements may be varied across the surface of the film in order to produce a desired luminance distribution” ([0028]), but is silent regarding the structural elements of the microstructure at least partially have an arrangement density which increases substantially with increasing distance from at least one light source. 
Rinko teaches a light guide wherein the structural elements (414,416 in Fig.4d, [0086]) of the microstructure at least partially have an arrangement density which increases substantially with increasing distance from at least one light source in order to compensate loss of light as distance from light source increased ([0073]).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tarsa in view Cho and further in view of Iwasaki (US 20140198531, cited previously)
Regarding claim 16, Tarsa in view of Cho teaches the invention set forth in claim 13 above, but is silent regarding a first light source arranged at a first edge of the light guide for incoupling light via the first edge of the light guide, and a second light source arranged at a second edge of the light guide (30, [0089]) for incoupling light via the second edge of the light guide.
Iwasaki teaches a first light source (50 on left side in Fig.2) arranged at a first edge of the light guide for incoupling light via the first edge of the light guide, and a second light source (50 on right side in Fig.2) arranged at a second edge of the light guide for incoupling light via the second edge of the light guide in order to improve light efficiency ([0208]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use two light sources, as disclosed in Iwasaki in the device of Tarsa in view of Cho in order to improve light efficiency.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarsa in view Cho and further in view of Vasylyev (US 20140226361, cited previously)
Regarding claims 17 and 18, Tarsa in view of Cho teaches the invention set forth in claims 1 and 13 above, but is silent regarding  use of a light deflecting device for a space-forming structural element, in particular a window, a partition wall, a parapet or a ceiling element or for a room lighting fixture.
Vasylyev teaches use of a light deflecting device for a space-forming structural element, in particular a window (- - a partition wall, a parapet or a ceiling element or for a room lighting fixture - -) in order to easily couple light into the window pane ([0009], [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the light guide configuration in a window pane, as disclosed in Vasylyev in the device of Tarsa in view of Cho in order to easily couple light into the window pane.
 
Response to Argument
The arguments filed by the Applicant on 12/17/20 is acknowledged. 
Part A. of the Remarks are directed to the cylindrical shape of the light extraction elements. However it is respectfully noted that the shape of the light deflecting elements used for deflecting/outputting light from a light guide is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous 
In Part B of the Remarks, the Applicant has argued regarding the limitations of “wherein the angle included by the height and the cross-sectional diagonal of the structural elements is smaller than or equal to the critical angle of the total reflection in the light guide and/or the cover layer.” Examiner respectfully notes that even though Tarsa does not explicitly disclose the condition of critical angle, however Tarsa teaches total reflection by the light deflection elements in Fig.10 of Tarsa, and furthermore total reflection can result in outputting of the light out of the cover only when the condition of the critical angle is fulfilled and this is a well-known technique which is also disclosed in the below prior art as an example: 
US 20140140091: [0094] The light deflecting elements distributed along the optical path gradually deflect light from the original propagation direction in an incremental manner and eventually communicate such light a greater angle with respect to a surface normal than the critical TIR angle thus causing the light to exit from the waveguide at different locations along the extent of the waveguide as also shown below.

    PNG
    media_image3.png
    497
    600
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    778
    640
    media_image4.png
    Greyscale

Remark C. pertains to the same arguments as in Part A. and B. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875